EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel S. Simon on 30 March 2021.
The application has been amended as follows: 

 Please amend claim 204 as follows:
--An imaging device for acquisition of patient-specific 3D image data, comprising the non-transitory computer-readable medium of claim 203.--
Please amend claim 206 as follows:
--An imaging device for acquisition of patient-specific 3D image data, comprising the non-transitory computer-readable medium of claim 205.--
Please cancel claim 207.
Please amend claim 208 as follows:
--The method of claim 187, wherein the anatomical region is at least a part of a heart of the patient, and wherein a 3D surface structure of the heart is adjusted as a third geometric parameter.--



Drawings
	The Drawings submitted 2 November 2016 have been accepted.

Information Disclosure Statements
The Information Disclosure Statements filed 8 December 2020 and 1 March 2021 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copies of the IDS documents are included with this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 185-187, 189-197, 199-206, 208, and 210-212 are allowed.  
With respect to the outstanding rejections under 35 USC 101, the instant claims have been amended to include recitation of generating a 3D model of the anatomical region and further steps that include the determination of blood-flow at inflow, outflow, or vessel wall boundaries of the 3D model that is based on patient-specific 3D data.  Application of boundary conditions to the physiological model are then applied to the physiological model, whereby said model is then used in simulation of perfusion of blood in a patient for ultimate identification of anatomical region supply areas that are affected by the blood flow impediment.  As such, the claims as amended include model generation that includes actual patient-specific data that is further adjusted and included in the simulation of perfusion.  Said steps represent ones that are those “in addition” to judicial exceptions and integrate the recited exceptions into practically applied steps of actual determination of blood-flow and simulations of perfusion through an anatomical patient region.  This further represents an improvement to cardiac medical imaging, whereby patient-specific anatomical models may be used to identify blood flow impediments.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the 







/Lori A. Clow/Primary Examiner, Art Unit 1631